DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 2/3/2022. Claims 1, 3-7, 9-11, 13-17, and 19-22 are pending in the case.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface configured to obtain information data” in claim 1 and “the interface configured to use instant messaging” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-11, 13-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. Independent claims 1 and 11 recite “compute a probability for a user activity based on a statistical analysis of past user activities of the user and the derived information data: set an event for the user activity based on the probability for the user activity; analyze the derived information data for planning the event for the user activity and determine an analysis result; map the event to a set of predefined plan templates being representative of different types of events and based on the analysis result; select a predefined plan template from the set of predefined plan templates that matches the event; and generate a plan for the event for the user activity based on the predefined plan template.”.
The limitation "computing a probability for a user activity based on a statistical analysis of past user activities of the user and the information data" is a mathematical concept, specifically a mathematical calculation. The limitations of "set an event for the user activity based on the probability for the user activity", "analyze the information data for planning the event for the user activity and determine an analysis result", "map the event to a set of predefined plan templates being representative of different types of events and based on the analysis result", "select a predefined plan template from the set of predefined plan templates that matches the event" and "generate a plan for the event for the user activity based on the predefined plan template" are mental processes that could be performed in the human mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in mathematical concept and in the human mind but for the recitation of generic computer components, then it falls with the “Mathematical Concepts” and “Mental Processes” grouping of abstract idea, Accordingly, the claim recites an abstract.  
The Judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a circuitry to perform the computing a probability for a user activity, set an event, select a predefined plan template, and generate a plan for the event steps. Accordingly, this additional element does not integrate the abstract ide into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a a circuitry to perform the computing a probability for a user activity, set an event, select a predefined plan template, and generate a plan for the event steps amounts to no more than mere instructions to apply the exception using a generic computer component. mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible
Dependent claims 3-7, 9-10, 13-17, and 19-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 11, 13-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2017/0236097 A1) in view of Dotan-Cohen et al.(US 2020/0401612 A1, hereinafter Dotan-Cohen).

	Regarding claim 1, Smith teaches an agent apparatus comprising: 
an interface configured to obtain information data [Fig. 4, 410-420, paragraph 0093, 0099]; and
circuitry configured to: 
analyze the information data for planning an event and determine an analysis result [Fig. 4, 410-420, para 93-99, captures details of event request (i.e. to, from, subject, etc.)]; 
map the event to a set of predefined templates being representative of different types of events based on the analysis result [Fig. 4, (430), Para. 117, determines template to be used for the requested event]; 
select a predefined plan template from the set of predefined plan templates that matches the event [Fig. 4, (430), Para. 117, select template and additional options for event to be sent to attendees]; and 
generate a plan for the event based on the predefined plan template [Fig. 4, (440, 452), Paras. 164, 173, event is scheduled and sent].
Smith does not appear to expressly teach compute a probability for a user activity based on a statistical analysis of past user activities of the user and the derived information data;
set an event for the user activity based on the probability for the user activity;  
analyze the derived information data for planning the event for the user activity and determine an analysis result.
Dotan-Cohen teaches an interface configured to obtain information data including derived information data [Fig. 6 steps 610-620, Para. 0138-0139, a set of possible user intentions associated with the user interaction are determined],
compute a probability for a user activity based on a statistical analysis of past user activities of the user [Fig. 6 step 630, Para. 0140,0131-0132, an inferred user activity pattern is accessed., paragraph 0140, 0131-0132, user activity patbe determined paragraph 0028-0029] and the derived information data [(Fig. 6, step 650, select a subset of words most consistent with the probable future activity event.  Embodiments of step 750 determine the words most likely spoken by the user, from the set of possible spoken words determined in step 720, paragraph 0154]; 
set an event for the user activity based on the probability for the user activity [Fig. 6, step 640, Para. 0141, determine a probable future activity event based on the inferred activity pattern];
analyze the derived information data for planning the event for the user activity and determine an analysis result [Fig. 6, step 650, Para. 0143-0145 select the user intent that is most consistent with the probably future activity.  Embodiments of step 650 determine the user intention, from the set of possible user intents determined in step 620, that is most consistent with the probably future activity].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to comprise an interface configured to obtain information data including derived information data; compute a probability for a user activity based on a statistical analysis of past user activities of the user and the derived information data; set an event for the user activity based on the probability for the user activity; analyze the derived information data for planning the event for the user activity and determine an analysis result. One would have been motivated to make such a combination to provide improved user experiences by predicting the user’s intent in real time and ahead of the specific time.

	Regarding claims 3 and 13, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Simth further teaches wherein the circuitry is further configured to compile the information data and to parse event related information [Fig. 4, 410-420, para 0117, captures details of event request (i.e. to, from, date, time, location subject, etc.)];

	Regarding claims 4 and 14, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the interface is further configured to use instant messaging for providing at least one of: a plan, a recommendation of an event, and a notification [Figs. 4, email system providing a plan and/or recommended event) based on the gathered information].

	Regarding claims 5 and 15, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the circuitry is further configured to recommend an event and to provide a plan for the recommended event, based on the information data [the scheduling process by recommending a meeting time given the attendees, their schedules, and any relevant meeting variables., para 0006].

	Regarding claims 6 and 16, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the circuitry is further configured to detect a sudden event based on the information data [Para. 0121 user may be provide tools to enable them to edit their own event preference record/data].

	Regarding claims 7 and 17, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 6 as described above. Smith further teaches wherein the circuitry is further configured to provide an alert notification to the user associated with the detected event [Para. 79, a notification unit to notify user(s) of upcoming events].

	Regarding claims 9 and 19, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein the circuitry is further configured to recommend a frequently performed user activity as a recommended event [Paras. 50, 168-171, using past activities and calendar events to assist in the creation and recommendation of events and persons to be included in each event].


	Regarding claim 11, a method for controlling an agent apparatus embodying the limitations recited in claim 1, therefore claim 11 is rejected under similar rationale. 
	
	Regarding claim 21, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 11 as described above. Smith further teaches wherein, on condition that the event does not map to any predefined plan template in the set of predefined plan template, generating a new template for the event [Para. 0117, the Scheduler uses the information extracted from the event request message to determine one or more possible options for the date, time, location, etc. of the event or meeting (as suggested by step or stage 430 of FIG. 4(a)).  .)].

	Regarding claim 22, Smith as modified by Dotan-Cohen teaches all of the limitations of claim 1 as described above. Smith further teaches wherein, on condition that the event does not map to any predefined plan template in the set of predefined plan template, the circuitry is further configured to generate a new template for the event [Para. 0117, he Scheduler uses the information extracted from the event 
request message to determine one or more possible options for the date, time, location, etc. of the event or meeting (as suggested by step or stage 430 of FIG. 4(a)).  .)].

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Dotan-Cohen, and Weksler et al. (US 2017/0221013 A1).

	Regarding claims 10 and 20, Gamon as modified by Smith teaches all of the limitations of claim 1 as described above. But, neither Gamon nor Smith do not explicitly teach wherein the circuitry further configured to track users associated with a planned event, based on the start time and the location of the planned event.
	However, Weksler teaches wherein the circuitry is further configured to track users associated with a planned event, based on the start time and the location of the planned event [Fig. 3, (304-306), Paras. 35-38, using GPS information for each user associated with an event].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Dotan-Cohen to incorporate the user location information related to each event of Weksler to allow the system to determine whether the user is preoccupied or not prior to each event, determining the availability of each user. A person having ordinary skill in the art would have been motivated to modify and include the user location information related to each event to allow the user to more accurately determine the available of one’s calendar based on location information, creating an efficient and user friendly system.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171